Title: To Thomas Jefferson from William Davies, 11 January 1781
From: Davies, William
To: Jefferson, Thomas



Sir
Briton’s Jany. 11. 1781.

In answer to your Excellency’s favor of yesterday, I would observe that it is necessary the good arms and prepared ammunition should continue here to be issued to the militia, as they arrive. If there should be danger, which I do not conceive there is at present, the arms &c. may be removed in boats, of which I have a number collected. There is a considerable quantity of loose ammunition lodged in a barn of Mr. Ob. Smith’s, which ought undoubtedly to be sent off; but there is no Commissary of military stores here, nor any body to do his duty. By a letter from Baron Steuben of the day before yesterday, received late last night, I am ordered to Richmond; and therefore cannot give any further attention to these matters, which really require the presence of the proper officers to conduct them. As for camp kettles I am entirely a stranger to the places where they have been hid, nor do I know of any but those sent from the court house, a great part of which have already been issued, and the remainder I shall instantly send for. At present I have not more than 10 here. As soon as I can put matters in a safe way, I shall leave this place. I shall be glad of any intelligence you may have received, particularly where General Nelson is, with whom I am ordered to cooperate. I have the honor most respectfully to be your Excellency’s most obedt servt.,

William Davies

[On address-leaf:] Since writing the within Mr. Scott has come to take charge of the military stores.
